Citation Nr: 0620581	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  96-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1971 to September 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1995 and October 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  

The Board denied the veteran's claims for service connection 
for bilateral hearing loss, tinnitus, and otitis media in 
December 2002, and the issue of entitlement to service 
connection for bronchitis was remanded for further 
development in November 2003.  The case was subsequently 
returned to the Board in September 2005 at which time the 
previous December 2002 Board decision was vacated, and all 
four issues were remanded for additional development.  That 
development was completed, and the case has since been 
returned to the Board for appellate review.

A hearing was held on May 25, 2006, by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss did not manifest 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.

3.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to service.   

4.  The veteran has not been shown to currently have otitis 
media that is causally or etiologically related to service.   

5.  The veteran has not been shown to currently have 
bronchitis that is causally or etiologically related to 
service.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

3.  Otitis media was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

4.  Bronchitis was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board acknowledges that the RO did not provide the 
veteran with notice prior to the initial rating decisions in 
August 1995 and October 1995.  Nevertheless, the RO did send 
the veteran letters in February 2001, April 2001, March 2004, 
and April 2006 in connection with her claims for service 
connection, which did meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims for service connection were readjudicated in 
supplemental statements of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claims and testifying at a May 2006 hearing before the 
Board.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
notice letters about the information and evidence that is 
necessary to substantiate her claims for service connection.  
Specifically, the April 2001 and March 2004 letters indicated 
that the evidence must show that the veteran had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that she has a current 
physical or mental disability; and, that there is a 
relationship between her current disability and an injury, 
disease, or event in military service.  Additionally, the 
December 1995 statement of the case (SOC) and the March 1996, 
May 2002, and January 2005 supplemental statements of the 
case (SSOC) notified the veteran of the reasons for the 
denial of her application and, in so doing, informed her of 
the evidence that was needed to substantiate her claims.  

In addition, the RO informed the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2001 and March 2004 
letters indicated that reasonable efforts would be made to 
help her obtain evidence necessary to support her claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on her claims.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
April 2001 and March 2004 letters notified the veteran that 
she must provide enough information about her records so that 
they could be requested from the agency or person that has 
them.  The February 2001 letter also informed the veteran 
that she should submit any medical evidence that supports her 
claims, including medical evidence of her current disability 
and evidence showing that she has persistent or recurring 
symptoms of that disability.  The February 2001, April 2001, 
and March 2004 letters further requested that she complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain on her behalf.  In addition, the 
February 2001 letter informed the veteran that it was 
ultimately her responsibility to obtain and furnish private 
medical evidence, and the April 2001 and March 2004 letters 
noted that it was her responsibility to ensure that all 
requested records that are not in the possession of a Federal 
department or agency are received by VA.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOCs of the reasons for the 
denial of her claims and, in so doing, informed her of the 
evidence that was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that a letter was sent to the 
veteran in April 2006 informing her that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in her condition.  The April 2006 letter also 
explained how disability ratings and effective dates were 
determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as her VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with her claims.  She was also afforded VA examinations in 
May 1995, October 1996, March 1997, April 1997, April 2001, 
May 2001, and November 2004, and she was provided the 
opportunity to testify at a May 2006 hearing before the 
Board.  VA has further assisted the veteran and her 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
sensorineural hearing loss, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).


I. Bilateral Hearing Loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss.  The veteran's August 1973 separation 
examination found her ears and drums to be normal, and on the 
authorized audiological evaluation in August 1973, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
5
LEFT
35
20
10
5
5

In fact, she did not seek treatment for bilateral hearing 
loss for many decades following her separation from service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
bilateral hearing loss, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of bilateral hearing loss is itself evidence which 
tends to show that bilateral hearing loss did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  In the present case, the absence of 
acoustic trauma in service was specifically noted at the May 
2001 VA examination when the veteran reported that she had 
worked as a computer operator during service, and her May 
2006 hearing testimony before the Board also acknowledged 
that she was not directly involved with any kind of noise 
exposure.  The record provides no medically sound basis for 
attributing the hearing loss first documented many decades 
after service to any incident or circumstance related to her 
period of active duty.  In fact, the May 2001 VA examiner 
reviewed the veteran's claims file and stated that there was 
no record that military hearing loss exists.  Based on the 
foregoing, the Board concludes that bilateral hearing loss 
did not manifest during service or within one year of 
separation from service and has not been shown to be causally 
or etiologically to an event, disease, or injury in service.  
Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.

II.  Tinnitus 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of tinnitus.  In fact, 
the veteran's August 1973 separation examination found her 
ears and drums to be normal, and the record shows that she 
did not seek treatment for tinnitus for many decades 
following her separation from service.  The Board finds this 
gap in time significant, and, as noted above with regard to 
the claim for service connection for bilateral hearing loss, 
it weighs against the existence of a link between the 
veteran's tinnitus and her time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that tinnitus did not manifest 
during her period of service or for many years thereafter.

In addition to the lack of evidence showing that tinnitus 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of tinnitus to the veteran's military service.  As 
discussed above, the veteran did have not any complaints, 
treatment, or diagnosis of tinnitus for many decades 
following her separation from service.  Moreover, the May 
2001 VA examiner opined that the veteran's tinnitus could be 
the result of the veteran's non-service-connected hearing 
loss as well as her use of aspirin and anti-inflammatory 
medications.

The Board does observe that the veteran submitted medical 
literature to support the contention that she currently has 
tinnitus that is related to her period of service.  However, 
this evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  Therefore, based on the 
foregoing, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for 
tinnitus.  


III.  Otitis Media

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for otitis 
media.  The Board does acknowledge that the veteran developed 
right otitis media in February 1973.  However, it was noted 
two days later that her ear was clearing well, and the 
remainder of her service medical records are negative for any 
complaints, treatment, or diagnosis of otitis media.  In 
fact, the veteran's August 1973 separation examination found 
her ears and drums to be normal.  Thus, any symptomatology 
the veteran may have experienced in service appears to have 
been acute and transitory and to have resolved without 
residuals prior to her separation.  Moreover, the medical 
evidence of record shows that the veteran did not seek 
treatment for otitis media until many decades following her 
separation from service.  The Board finds this gap in time 
significant, and, as noted above with regard to the claim for 
service connection for bilateral hearing loss, it weighs 
against the existence of a link between the veteran's otitis 
media and her time in service.  Cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim). Therefore, 
the Board finds that otitis media did not manifest during 
service or for many years thereafter.  

In addition to the lack of evidence showing that otitis media 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of otitis media to the veteran's military service.  
As discussed above, the veteran did have not any complaints, 
treatment, or diagnosis of otitis media for many decades 
following her separation from service.  Moreover,  the April 
2001 VA examiner noted that the veteran's ear canals, 
tympanic membranes, tympanum, and mastoids were all normal 
with no suppuration, effusion, or polyps present and 
diagnosed the veteran as only having a history of right 
otitis media in service.  Thus, the medical evidence does not 
establish that the veteran has a current diagnosis of otitis 
media.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of otitis media in this case, the Board 
finds that the veteran is not entitled to service connection 
for otitis media.


IV.  Bronchitis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bronchitis.  
The Board does observe that the veteran was diagnosed with 
acute bronchitis in February 1973.  However, her lungs were 
found to be clearing a few days later, and the remainder of 
her service medical records are negative for any complaints, 
treatment, or diagnosis of bronchitis.  In fact, the 
veteran's August 1973 separation examination noted that her 
lungs and chest were normal.  Thus, any symptomatology the 
veteran may have experienced in service appears to have been 
acute and transitory and to have resolved without residuals 
prior to her separation.  Moreover, the medical evidence of 
record shows that the veteran did not seek treatment for 
bronchitis until many decades following her separation from 
service.  The Board finds this gap in time significant, and, 
as discussed above with regard to the claim for service 
connection for bilateral hearing loss, it weighs against the 
existence of a link between the veteran's bronchitis and her 
time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim). Therefore, the Board finds 
that bronchitis did not manifest during service or for many 
years thereafter.  

In addition to the lack of evidence showing that bronchitis 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of bronchitis to the veteran's military service.  
As discussed above, the veteran did have not any complaints, 
treatment, or diagnosis of bronchitis for many decades 
following her separation from service.  In fact, a May 1995 
VA respiratory examination was negative and did not find any 
problems with her trachea and bronchi.  Moreover, the 
November 2004 VA examiner noted that the veteran's last 
episode of bronchitis was two years earlier and diagnosed her 
with chronic obstructive pulmonary disease.   The examiner 
commented that the veteran's respiratory disorder was 
secondary to her continuing smoking and opined that it was 
not as likely as not secondary to her episode of bronchitis 
in 1973.  Therefore, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for bronchitis.  


V.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss, tinnitus, otitis 
media, and bronchitis is not warranted.  Although the veteran 
contends that she currently has bilateral hearing loss, 
tinnitus, otitis media, and bronchitis that are related to 
her military service, the veteran is not a medical 
professional, and therefore her beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).







ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for otitis media is denied.

Service connection for bronchitis is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


